TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00683-CR



                                    Scott Gallup, Appellant

                                                v.

                                 The State of Texas, Appellee


          FROM THE COUNTY COURT AT LAW NO.7 OF TRAVIS COUNTY
 NO. C-1-CR-10-209049, HONORABLE ELISABETH ASHLEA EARLE, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Scott Gallup filed a motion for new trial four days before he filed his

notice of appeal. The trial court granted the motion for new trial, and counsel for Gallup

subsequently notified this Court in writing that Gallup’s appeal should be dismissed. Accordingly,

we dismiss the appeal as moot.




                                             Diane M. Henson, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed as Moot

Filed: October 19, 2012

Do Not Publish